             Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LEHONOR BOCANGEL, et al.,
                                                 *
        Plaintiffs,
                                                 *
   v.                                                        Civil Action No. 8:16-cv-03989-PX
                                                 *
WARM HEART FAMILY
ASSISTANCE LIVING, INC., et al.,                 *

        Defendants.                       *
                                         ***
                                  MEMORANDUM OPINION

        Pending before the Court in this wage and hour case is Lehonor Bocangel, Flory

Bocangel, and Dan Espinal’s motion for default judgment against Defendants Warm Heart

Family Assistance Living, Inc. (“Warm Heart”) and Constance Robinson. ECF No. 108. For the

reasons that follow, the motion is granted and judgment is awarded as to all Plaintiffs.

        I.       Procedural Background

        This Court previously granted partial summary judgment in Plaintiffs’ favor on the

narrow question of whether Plaintiffs had worked as “independent contractors” exempt from

federal and state labor laws. ECF Nos. 96, 97. The Court concluded that as a matter of law,

Plaintiffs were not independent contractors and thus were covered employees under the federal,

state and county wage laws. Id.

        During the pendency of the summary judgment motion, Defendants filed for bankruptcy,

triggering an automatic stay in this case. ECF No. 69. After the bankruptcy matter concluded,

this Court lifted the stay and counsel for both Defendants moved to withdraw from

representation. ECF Nos. 71 & 74. The Court granted the motions to withdraw. ECF No. 76.

The Court also forewarned the corporate Defendant, Warm Heart, that it must secure new
          Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 2 of 7



counsel or risk default judgment. ECF Nos. 76, 77, 86. As to Robinson, the Court informed her

that failure to retain new counsel would result in her proceeding pro se. ECF No. 77. Neither

Robinson or Warm Heart thereafter retained counsel or participated in this case.

       Plaintiffs have now moved for default judgment against both Defendants as to liability

and damages. ECF No. 108.

       II.     Standard of Review

       Federal Rule of Civil Procedure 55 governs default judgments which must be entered

“[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).

The Court may enter default judgment at the plaintiff’s request and with notice to the defaulting

party. Fed. R. Civ. P. 55(b)(2). Although courts maintain “a strong policy that cases be decided

on the merits,” United States v. Schaffer Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993), the Court

may exercise its discretion in granting default judgment when the “adversary process has been

halted because of an essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418,

421 (D. Md. 2005).

       When considering the propriety of default judgment, the Court takes as true the well-

pleaded factual allegations of the complaint, other than those pertaining to damages. Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001); see Fed. R. Civ. P. 8(b)(6) (“An

allegation—other than one relating to the amount of damages—is admitted if a responsive

pleading is required and the allegation is not denied.”). The Court applies the pleading standards

announced in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), in the context of default judgments. See Balt. Line Handling Co. v. Brophy,

771 F. Supp. 2d 531, 544 (D. Md. 2011). A complaint that avers bare legal conclusions or



                                                2
           Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 3 of 7



“naked assertion[s] devoid of further factual enhancement,” is insufficient to award default

judgment. Russell v. Railey, No. DKC 08-2468, 2012 WL 1190972, at *3 (D. Md. Apr. 9, 2012)

(quoting Iqbal, 556 U.S. at 678); see also Balt. Line Handling Co., 771 F. Supp. 2d at 545 (“The

record lacks any specific allegations of fact that ‘show’ why those conclusions are warranted.”).

        If the complaint avers sufficient facts to establish liability, the Court next turns to

damages. See Ryan, 253 F.3d at 780–81. Damages are circumscribed by that which is requested

in the complaint. See Fed. R. Civ. P. 54(c) (“A default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.”). The damages request must be

supported by evidence introduced either at a hearing or by affidavit or other records. See id.;

Lawbaugh, 359 F. Supp. 2d at 422.

        III.     Analysis

        The Plaintiffs seek judgment against Defendants on minimum wage and overtime claims

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. (2018); the Maryland

Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl., §§ 3-401 et seq. (2016); the

Maryland Wage Payment Collection Law (“MWPCL”), Md. Code Ann., Lab & Emp., §§ 3-501

et seq. (2016); and Montgomery County law, Montgomery Cty. Code §§ 27-67 et seq. During

the period that Plaintiffs worked for Defendants, the FLSA required that employees receive a

minimum hourly wage of $7.25 for all hours worked up to forty hours in a single work week.

See 29 U.S.C. § 206 (a)(1)(C). The MWHL set a slightly higher rate. See also Md. Code Ann.,

Lab. & Empl. § 3-413(b). Montgomery County law set a minimum hourly wage above that

required under federal and state law and therefore governs the dispute at hand. 1 See



1
 For the applicable time period, Montgomery County law set the minimum hourly wage (and in turn the overtime
hourly wage) as follows: $7.25 before October 2014; $8.40 between October 1, 2014 and September 30, 2015; $9.55
between October 1, 2015 and June 30, 2016; and $10.75 between July 1, 2016 and November 18, 2016. See

                                                      3
           Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 4 of 7



Montgomery Cty. Code §§ 27-67 through 27-70. As for overtime, both the FLSA and MWHL

required that the employer pay one and one-half times the regular rate of pay. 29 U.S.C. §

207(a)(1); Md. Code Ann., Lab. & Empl., § 3-415.

        A.       Liability

        Taking the Complaint facts as true, each Plaintiff worked for Defendants as caretakers at

Defendants’ nursing care facility. ECF No. 28 ¶¶ 10-12, 18-20, 27-29. Both Defendants

qualified under the operative statutes as “employers.” Robinson, individually and on behalf of

Warm Heart, exercised actual and apparent authority to hire and fire Plaintiffs, directed and

supervised their work, and set relevant wage and hour policies. Id. ¶¶ 33-53. 2

        Defendants also failed to pay the proper minimum and overtime wages to each Plaintiff.

Lehonor Bocangel worked for Defendants from 2006 to November 18, 2016, consistently over

40 hours per week. Id. ¶ 56. Lehonor regularly worked 18 hours per day, seven days a week, for

a total of 126 hours every week. ECF 108-1 ¶ 8. Her duties included administering medication

to patients and assisting them with feeding, personal hygiene, and other adult daily living tasks.

ECF No. 28 ¶ 63. From 2011 to November 18, 2016, Lehonor was paid a bi-weekly salary of

$1,136, or a flat rate of roughly $4.50 per hour. Id. ¶ 55. Accordingly, Lehonor Bocangel

clearly had not been paid the proper minimum or overtime wage.

        Flory Bocangel worked in a similar capacity from 2010 to November 18, 2016. Id. ¶¶

57-58. She too worked 18 hours per day, seven days a week. ECF No. 108-2 ¶ 8. During this



Montgomery Cty. Code §§ 27-67 through 27-70; see also Editor’s Note discussing 2015 Amendments to § 27-70 at
montgomerycountymd.gov/humanrights/Resources/Files/Chapter%2027_CountyCode.pdf.
2
  Robinson owns and operates Warm Heart. ECF No. 28 ¶¶ 42-44. She oversaw the entirety of Warm Heart’s
operations, to include patient care, marketing, and management of staff. In particular, Robinson instructed the
Plaintiffs on how to provide patient care, supervised their jobs, and issued mandatory directives. ECF No. 96; see
also ECF No. 28 ¶¶ 43-45. Accordingly, Plaintiffs have demonstrated that Robinson qualifies as an “employer.” Id.
¶¶ 44-49.

                                                        4
              Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 5 of 7



time, Flory was paid a bi-weekly salary of $960 for a flat hourly rate of $3.80 per week. ECF

No. 28 ¶¶ 56-57. Clearly, Flory Bocangel had not been paid a legal minimum or overtime wage.

         Daniel Espinal worked for Defendants from 2009 to May 2015, during which time he

was paid a bi-weekly salary of $700 and worked consistently over forty hours per week. Id. ¶¶

58-59. He too assisted Defendants’ patients with daily living activities. ECF No. 108-3 ¶¶ 7-8.

Espinal worked seven days a week, sixteen hours a day. 3 Id. ¶ 8. Accordingly, his biweekly

salary translated into a functional hourly wage of $3.13.

         Based on the Complaint, and as supplemented with Plaintiffs’ sworn declarations, the

Court concludes that Defendants violated the federal, state, and county minimum wage and hour

laws. Simple math demonstrates that each Plaintiff had been paid less than the standard

applicable minimum wage, and certainly were not paid at time-and-a-half for hours worked in

excess of 40. Thus, the Court enters judgment on liability for all Plaintiffs against all

Defendants.

         B.       Damages

         The Court next turns to damages. Plaintiffs have submitted detailed, sworn declarations

which establish that for the many years each Plaintiff worked tirelessly, Defendants never

documented the Plaintiffs’ wages and always paid them in cash. Each Plaintiff specifies the

yearly salary each was paid and extrapolates from that salary the commensurate actual wage each

received. ECF Nos. 108-2; 108-3; 108-4. Plaintiffs further itemize the required minimum and

overtime wages for the operative time periods that each was deprived. Id. The Court has

reviewed the evidence submitted and, aside from those errors expressly noted, otherwise accepts


3
  Plaintiff Espinal’s declaration stated that he both worked sixteen hours a day and eighteen hours a day
(specifically, that he worked between 5 a.m. and 11 p m., or 126 hours per week, seven days a week). ECF No. 108-
3 ¶ 8. Both cannot be true. As the burden to establish damages lies with Plaintiffs, the Court will calculate damages
for Mr. Espinal based on a sixteen-hour workday. See also infra n.4.

                                                         5
           Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 6 of 7



Plaintiffs’ calculations. 4

         Plaintiffs further request liquidated damages which is available pursuant to the FLSA in

an amount equal to unpaid wages. See 29 U.S.C. § 216(b). Liquidated damages may be avoided

if “the employer shows to the satisfaction of the court that the act or omission giving rise to such

action was in good faith and that he had reasonable grounds for believing that his act or omission

was not a violation of the [FLSA]. . . .” 29 U.S.C. § 260. Defendants have provided no

justification whatsoever for failing to comply with the wage and hour laws and indeed have

abandoned the litigation outright. Accordingly, the Court will award liquidated damages under

the FLSA.

         The total awarded for each Plaintiff, based on the credible evidence submitted, is as

follows:




4
  Plaintiffs appear to have incorrectly stated that the overtime rate beginning October 1, 2016 is $16.23 rather than
$16.125. See ECF No. 108 at 11. The Court suspects this was a typo because the calculations in Plaintiffs’ charts
incorporate the correct overtime rate of $16.125. Id. at 13-15. Counsel for Plaintiffs also erred as to the 2015
amendments to Section 27-70 of the Montgomery County Code in that the amendments increased the minimum
hourly wage to $10.75 beginning on July 1, 2016, not October 1, 2016. Accordingly, Flory and Lehonor Bocangel
are entitled to hourly and overtime wages based on the then-county minimum wage of $10.75 for the period of July
1 to October 1, 2016, not $9.55. The Court has adjusted the calculations for those two plaintiffs. As to Espinal’s
claim for damages, the chart submitted also includes erroneous information. ECF No. 108 at 17. Espinal attests in
his sworn declaration that he worked between 5 a m. and 11 p m. seven days per week, which amounts to 126 hours
weekly or 18 hours per day. ECF No. 108-3 at 1. But elsewhere, Espinal attests that he “regularly worked 16 hours
a day.” Id. Because plaintiff must establish damages with record evidence, the Court will calculate and award
damages to Espinal based on a 16-hour workday, which also is consistent with counsel’s calculations in Espinal’s
chart. See ECF No. 108 at 17. Espinal also attested that he had worked 30 weeks between October 1, 2014, and
May 1, 2015, but the chart for the same period calculated Espinal as having worked 30.5 weeks. Compare id. with
ECF No. 108-3 at 2. The Court adjusts the wages to comport with Espinal’s declaration and finds that Espinal
earned $10,080 in straight time wages and $27,216 in overtime wages. Taking into account these corrections, the
Court concludes that Espinal earned a total of $81,825.50 in straight time wages and overtime wages. Subtracting
$25,200 from the figure to account for payments received, Espinal is entitled to an award of $56,625.50 for unpaid
wages.


                                                          6
           Case 8:16-cv-03989-PX Document 112 Filed 01/12/21 Page 7 of 7




  Plaintiff    Straight       Overtime         Amount Paid         Principal         Final Amount
                Wages          Wages                by             Amount             Owed with
               Earned          Earned           Defendants          Owed              Liquidated
                             (minus leave                                              Damages
                                taken)
 Lehonor      $53,005       $169,943.25       (-$86,620)        = $136.328.25     $272,656.50
 Bocangel

 Flory        $53,005       $170,104.50       (-$73,200)        =$149,909.50      $299,819.00
 Bocangel

 Dan          $22,115       $59,710.50        (-$25,200)        =$56,625.50       $113,251.00
 Espinal




       C.      Attorneys’ Fees

       Finally, the Plaintiffs seek attorneys’ fees and costs which are recoverable under the

federal and state wage and hour statutes. See FLSA, 29 U.S.C. § 216(b); MWHL, Md. Code

Ann., Lab. & Empl. § 3–427(a)(3); MWPCL, Md. Code Ann., Lab. & Empl. § 3–507.2(b).

Plaintiffs request, and this Court grants, 14 days from the date of this Opinion and Order to

submit a properly supported fee petition. ECF No. 108 at 18. Plaintiffs shall file the fee petition

in conformity with this Court’s Local Rules. See Loc. R. 109.2.b; App’x B.

       IV.     Conclusion

       Based on the foregoing, Plaintiffs’ motion for Default Judgment is granted. Judgment in

awarded for each Plaintiff for back wages and liquidated damages. Plaintiffs shall be granted 14

days to file their petition for attorneys’ fees and costs. A separate Order follows.


1/12/2021                                                     /s/
Date                                                  Paula Xinis
                                                      United States District Judge




                                                 7
